DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 18 May 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9-13, and 18 have been amended.
Claims 2-8, 14-17, and 19-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 11-13, the Applicant has successfully amended the claims, and accordingly these objections are rescinded.  However, note that amendments have prompted a new objection to claim 12.
Regarding the previous 35 USC 112(b) rejection of claims 18-20, the Applicant has successfully amended the claims, and accordingly the is rescinded.
Regarding the previous invocation of 35 USC 112(f) in claims 9-10, the Applicant has successfully amended the claims, and accordingly there are no longer any claim terms that invoke 112(f).
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “Claim 1 does not recite a mental process such as observations, evaluations judgments, and opinions performed in the human’s mind.  For example, the steps of sending a resource search request to a resource sharing server, receiving response information sent by the resource sharing server, and publishing product information including the correspondence relationship to the resource sharing server in claim 1 require actions by computing devices that cannot be practically performed in the human’s mind” (Remarks pg. 12).  Examiner disagrees. First, since the claimed limitations of determining a correspondence relationship between the at least one first resource and the at least one itinerary sub-event that needs the at least one first resource; searching for at least one resource satisfying a requirement of the itinerary event from a shared resource library, and the usage attributes of the resources being determined based on itinerary sub-events included in different itinerary events; and combining, for a same itinerary event, different types of resources used by same and/or different itinerary sub-events in different pieces of the product information including the itinerary event to obtain a resource set used by the itinerary event, can each be performed by a person with their mind, or with their mind using pen and paper, these limitations represent mental processes.  Other than reciting one or more computing devices, computer readable media, one or more processors nothing in these claim limitations preclude the steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, determining in the context of this claim encompasses a user manually judging a relationship between resources and itinerary sub-events, and judging usage attributes based on itinerary sub-events; searching in the context of this claim encompasses a user evaluating and judging which resource satisfies a requirement; and combining in the context of this claim encompasses a user judging which resources belong together into a resource set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  Hence, the claims recite a mental process.  Second, the argued limitation of “sending a resource search request to a resource sharing server” is an additional element, analyzed in Step 2A Prong Two and Step 2B, and is not identified as a judicial exception in Step 2A Prong One.  Third, the argued limitation of “publishing product information including the correspondence relationship” is recognized as a method of organizing human activity (e.g. marketing activities, managing personal behavior, following rules or instructions).  Since the claims recite mental processes (e.g. the limitations of determining, searching, combining), Step 2A Prong One is satisfied and this argument is not persuasive.
Applicant argues that the claims are eligible because “Further, claim 1 does not recite a method that fall[s] within any of the above sub-groupings of organizing human activity, i.e. Fundamental Economic Practices or Principles, Commercial or Legal Interactions, Managing Personal Behavior or Relationships or Interactions Between People.  Rather, claim 1 is directed to a method implemented by one or more computing devices, which requires the one or more computing devices to communicate with a resource sharing server to perform a series of acts, which cannot be done by a human” (Remarks pg. 12).  Examiner disagrees. The limitations of determining a correspondence relationship between the at least one first resource and the at least one itinerary sub-event that needs the at least one first resource, wherein different itinerary sub-events use different resources; and publishing product information including the correspondence relationship to the resource sharing server; searching for at least one resource satisfying a requirement of the itinerary event from a shared resource library, the shared resource library including a plurality of resources that are provided by different resource providers and demarcated according to usage attributes of the resources, and the usage attributes of the resources being determined based on itinerary sub-events included in different itinerary events; combining, for a same itinerary event, different types of resources used by same and/or different itinerary sub-events in different pieces of the product information including the itinerary event to obtain a resource set used by the itinerary event; and publishing the itinerary event and the resource set are certain methods of organizing human activities. For instance, the claims are similar to a travel agent determining relationships between resources when building an itinerary and providing resources that can complete an itinerary and resource information. Other than reciting generic computer components, such as one or more computing devices, a resource sharing server, computer readable media, one or more processors nothing in these claim limitations preclude the steps from practically being performed by a person / people. Hence, these computers are no more than ‘applying’ the judicial exception on computers. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.  This argument is not persuasive.
Applicant argues that the claims are eligible because “claims 1-20 recite a combination of elements that integrates the alleged judicial exception into a practical application and improves the function of another technical field… The problems and improvements are explained in the originally filed application… A user can obtain desired resources from an Internet service platform through searching.  At present, resources provided by an Internet service platform to users either are independent of each other or include some fixed combinations, for example, providing a combination of ticket resources and accommodation resources.  However, the resources currently provided by the Internet service platform cannot meet the needs of the users.  Specifically, when  user wants to travel to a certain place, the user not only needs to search for air ticket resources and accommodation resources from an Internet service platform, but also needs to search for travel resources and ticket resources of places of attractions that he/she wants to go from the Internet service platform.  All the needed resources can be obtained only through multiple interactions with the Internet service platform, which leads to a relatively poor user experience of network services provided to the user by the Internet service platform. Accordingly, embodiments of the present disclosure provide a resource processing method and a device thereof for solving a problem of relative poor user experience of a resource set provided to a user by an Internet service platform in existing technologies.  In the technical solutions provided by the embodiments of the present disclosure, when receiving a search request sent by a user, a resource sharing server can push resources that are refined according to a degree of granularity of itinerary sub-events to the user.  This not only makes resources needed by an entire itinerary event to be relatively complete, but also effectively improves the efficiency of obtaining the resources corresponding to the itinerary event from the resource sharing server by the user.  This thereby improves the user experience about network services provided by the resource sharing server, and improves the personalization and refinement of the network services provided by the resource sharing server, thus effectively changing the turnover efficiency of the resources provided by the resource sharing server.  Applicant, paragraphs [0005], [0007], and [0023].  The combination of steps and features of claim 1, involve improvements of ‘network services provided by the resource sharing server’ by enabling the user to obtain efficient network services provided by the resource sharing server, that is an improvement to other technology or technical field” (Remarks pg. 13-14).  Examiner disagrees. First, the problems discussed in the Applicant’s specification ¶[0005], ¶[0007], ¶[0023] regarding requiring a user to perform multiple searches for travel, accommodations, and attractions as an inconvenience to the user or impacting the turnover efficiency of the resources are not technical problems that are rooted in the Internet, or Internet service providers as argued by the Applicant.  Travel agents and travel agencies have long existed before Internet services for arranging packages for travel, accommodations, attractions for user convenience and furthering booking efforts. See the ‘travel agency’ Wikipedia entry <http://web.archive.org/web/20151125005533/https://en.wikipedia.org/wiki/Travel_agency> (Wayback dated 25 November 2015). Also note that the Internet / network services are not claimed in the Applicant’s claims, so the alleged problem (and alleged technical solution) regarding network services is not represented in the claims.  At best, the claims are only directed towards solving a business / economic / entrepreneurial problem (i.e. how to identify resources for an itinerary), that is tangentially associated with a technology element (e.g. applied by computers), rather than solving a technology-based problem. Applying the judicial exception limitations of determining, searching, publishing, and combining by computers, i.e. using computers as a tool, does not provide a technical solution that represents a practical application or significantly more.  Hence, the claims are more representative of only adding a computer as a tool to perform an abstract idea, rather than improving an other technology or technical field by providing a technical solution to a technical problem, and these additional elements do not provide a practical application or significantly more.
Applicant argues that the claims are eligible because “claims 1-20 include additional elements that are sufficient to amount to significantly more than the alleged judicial exception” and “Furthermore, an inventive concept is present” (Remarks pg. 15).  Examiner disagrees. The additional elements, alone and in combination do not provide an inventive concept. First, using one or more computing devices, resource sharing server, computer readable media, processor(s), memory to perform determining, publishing, searching, and combining amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  Second, sending / receiving are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for subsequent determining / searching / publishing / combining), and amount to mere data gathering and transmitting data, which are forms of insignificant extra-solution activity, merely using computers as a tool; and these steps represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice).  Third, viewing the claim limitations in ordered combination does not provide anything that is not already present when the steps are considered separately, since they simply recite implementation as performed by generic computers / general computer components in a generic arrangement. Fourth, the claims do not improve a technical field, and instead only apply the implementation of organizing human activities and mental processes with generic / general purpose computers and use computers in high level extra-solution capacities such as data gathering and data transmission.  As such, nothing in the claims amounts to significantly more or provides an inventive concept.  This argument is not persuasive. 
Applicant argues the claims are eligible because “the cited documents fail to teach or fairly suggest each and every element as recited in claim 1” (Remarks pg. 15).  Examiner disagrees. Note that whether or not the claims are novel / obvious is evaluated with respect to satisfying the conditions of 35 USC 102 / 35 USC 103, and does not necessarily determine whether the claims are eligible under 35 USC 101.  Thus, whether or not there is a rejection present under 35 USC 102 or 35 USC 103 is moot with respect to 35 USC 101, and this argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 102 rejection of claims 1-3, 6, 9-17 have been considered but they are not persuasive.
Applicant argues that “Boyd fails to teach that the resource search request including one or more itinerary sub-events in a first itinerary event” (Remarks pg. 17).  Examiner disagrees. First, note that the Applicant’s specification Fig 2, ¶[0062-63] details that an example of an itinerary event is ‘4 day travel to Hong Kong’, and examples of itinerary sub-events include days such as 12.23, 12.24, 12.25, and 12.26.  Boyd ¶[0020], ¶[0044] searches for hotel resources during the dates of travel (i.e. one or more sub-events) for the five nights when the customer will be at the destination based on the flight itinerary (i.e. itinerary event) by communicating the details of the flight itinerary, the destination city, and period. Hence, since Boyd communicates the dates / date range with respect to the flight itinerary, the search request of Boyd does include one or more itinerary sub-events (days) in a first itinerary event (period).  Since Boyd details this feature, this argument is not persuasive.
Applicant argues “Boyd fails to teach different itinerary sub-events use different resources.  Therefore, Boyd fails to teach or suggest ‘sending a resource search request to a resource sharing server, the resource search request including one or more itinerary sub-events in a first itinerary event, wherein different itinerary sub-events use different resources’ as recited in amended claim 1” and “Claims 9 and 11 have been amended to include features similar to those discussed above with regard to claim 1 as amended.  Therefore for at least the reason similar to those discussed above with regard to amended claim 1, Boyd does not disclose all of the features of claims 9 and 11” (Remarks pg. 17-18).  Examiner disagrees. First, as stated in the response above note that the Applicant’s specification Fig 2, ¶[0062-63] details that an example of an itinerary event is ‘4 day travel to Hong Kong’, and examples of itinerary sub-events include days such as 12.23, 12.24, 12.25, and 12.26.  Second, regarding “sending a resource search request to a resource sharing server, the resource search request including one or more itinerary sub-events in a first itinerary event”, Boyd ¶[0020], ¶[0036], ¶[0044-46], claim 4 details identifying based on the dates and destination of the flight itinerary (itinerary event) that the customer will be in a destination city for five nights and the customer may need a hotel room for the days of those five nights (itinerary sub events), and querying a travel-related good inventory system to match the itinerary for related available goods / hotel rooms. Third, regarding “wherein different itinerary sub-events use different resources”, Boyd Fig 1, Fig 8, ¶[0029], ¶[0044] details different days (sub-events) of the itineraries either including either a hotel resource (e.g. hotel stay used on each of the five nights of May 14th through 18th), rental car resource (e.g. rental car used on each of the six days May 14th through May 19th), and/or flight resource (e.g. departure flight used on May 14th, a different return flight used on May 19th.  For example, in Boyd Fig 1 different days use different resources (e.g. May 14th uses flight ACME #1299 and Grant Hotel; May 15th / 16th / 17th / 18th uses Grand Hotel; May 19th uses flight ACME #5499).  Hence, Boyd details these limitations, and this argument is not persuasive.
Applicant argues that claims 2-3, 6, and 10, and 12-17 are allowable because “Claims 2-3, 6, and 10, and 12-17 ultimately depend from one of independent claims 1, 9, and 11.  As discussed above, claims 1, 9, and 11 are not anticipated by Boyd, and is therefore allowable over the cited document” (Remarks pg. 19).  Examiner disagrees.  First, as shown above, Boyd details the previously argued limitations of claims 1, 9, and 11 which these claims depend from. Second, the argument that claims 2-3, 6, and 10, and 12-17 are patentable over Boyd ‘…and also for the additional features that each recites’ fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of dependent claims 4-5, 7-8, and 18-20 have been considered but they are not persuasive.
Applicant argues that claims 4-5 are allowable because “Claims 4-5 ultimately depend from independent claim 1.  As discussed above, claim 1 is allowable over by Boyd.  The Office cites Matos as allegedly teaching the respective features of dependent claims 4-5.  Reserving comment regarding that for which the Office cites Matos, Matos fails to remedy the deficiencies of Boyd and Matos as noted above regarding independent claim 1.  Therefore, claims 4-5 are allowable over the cited documents of record for at least their dependency for an allowable base claim, and also for the additional features that each recites” (Remarks pg. 19).  Examiner disagrees.  First, Matos is not relied upon to teach the features of independent claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, the argument that claims 4-5 are patentable over Boyd / Matos ‘…and also for the additional features that each recites’ fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  This argument is not persuasive.
Applicant argues that claim 7 is allowable because “Claim 7 ultimately depends from independent claim 1.  As discussed above, claim 1 is allowable over by Boyd.  The Office cites Mankes as allegedly teaching the respective features of dependent claim 7.  Reserving comment regarding that for which the Office cites Mankes, Mankes fails to remedy the deficiencies of Boyd and Mankes as noted above regarding independent claim 1.  Therefore, claim [7] is allowable over the cited documents of record for at least their dependency for an allowable base claim, and also for the additional features that each recites” (Remarks pg. 20).  Examiner disagrees.  First, Mankes is not relied upon to teach the features of independent claim 1, only Boyd. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, the argument that claim 7 is patentable over Boyd / Mankes ‘...and also for the additional features that each recites’ fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  This argument is not persuasive.
Applicant argues that claim 8 is allowable because “Claim 8 ultimately depends from independent claim 1.  As discussed above, claim 1 is allowable over by Boyd.  The Office cites Mankes and Waldman as allegedly teaching the respective features of dependent claim 8.  Reserving comment regarding that for which the Office cites Mankes and Waldman, Mankes fails to remedy the deficiencies of Boyd and Mankes as noted above regarding independent claim 1.  Therefore, claim 8 is allowable over the cited documents of record for at least their dependency for an allowable base claim, and also for the additional features that each recites” (Remarks pg. 20).  Examiner disagrees.  First, Mankes and Waldman are not relied upon to teach the features of independent claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, the argument that claim 9 is patentable over Boyd / Mankes / Waldman ‘...and also for the additional features that each recites’ fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  This argument is not persuasive.
Applicant argues that claim 18 is allowable because “Claim 18 ultimately depends from independent claim 11.  As discussed above, claim 11 is allowable over by Boyd.  The Office cites Priebatsch as allegedly teaching the respective features of dependent claim 7.  Reserving comment regarding that for which the Office cites Priebatsch, Priebatsch fails to remedy the deficiencies of Boyd as noted above regarding independent claim 11.  Therefore, claim 18 is allowable over the cited documents of record for at least their dependency for an allowable base claim, and also for the additional features that each recites” (Remarks pg. 21).  Examiner disagrees.  First, Priebatsch is not relied upon to teach the features of independent claim 11. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, the argument that claim 18 is patentable over Boyd / Priebatsch ‘...and also for the additional features that each recites’ fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  This argument is not persuasive.
Applicant argues that claims 19-20 are allowable because “Claims 19-20 ultimately depends from independent claim 11.  As discussed above, claim [11] is allowable over by Boyd.  The Office cites Priebatsch and Mankes as allegedly teaching the respective features of dependent claims 19-20.  Reserving comment regarding that for which the Office cites Priebatsch and Mankes, Priebatsch and Mankes fail to remedy the deficiencies of Boyd as noted above regarding independent claim [11].  Therefore, claims 19-20 are allowable over the cited documents of record for at least their dependency for an allowable base claim, and also for the additional features that each recites” (Remarks pg. 21-22).  Examiner disagrees.  First, Priebatsch and Mankes are not relied upon to teach the features of independent claim 11. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, the argument that claims 19-20 are patentable over Boyd / Priebatsch / Mankes ‘...and also for the additional features that each recites’ fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  This argument is not persuasive.

Priority
The application 16/410,856 filed on 13 May 2019 claims priority as a continuation of application PCT/CN2017/119676 filed on 29 December 2017, which claims priority from China patent application CN201710013562.3 filed on 9 January 2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 February 2020 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 11-20:
Claims 11-20 recite “one or more computer readable media”, which is being interpreted as only referring to non-transitory computer readable media, based on the definition statement in the Applicant’s specification ¶[0271] “As defined herein, the computer readable media does not include transitory media, such as modulated data signals and carrier waves”.

Claim Objections
Claims 9-10, and 12 objected to because of the following informalities.  Appropriate correction is required.
Claim 9:
Claim 9 includes the limitations “receiving a resource search request…” and “searching for at least one resource…”.  The use of the words receiving and searching allow these limitations to be interpreted as active method steps within a device claim, resulting in multiple statutory classifications within the claim.  The Office recommends amending the claim to add configured to language with the hardware performing the steps to clarify that these are not active method steps if supported by the specification (i.e. wherein the one or more processors are configured to: receive, a resource search request…; and search for at least one resource, at least one resource…”).
Claims 10:
Claim 10 includes the limitations “determining a time attribute of an itinerary…” and “using a resource having an attribute value…”.  The use of the words determining and using allow these limitations to be interpreted as an active method steps within a device claim, resulting in multiple statutory classifications within the claim.  The Office recommends amending the claim to add configured to language with the hardware performing the steps to clarify that these are not active method steps if supported by the specification (i.e. wherein the one or more processors are further configured to, as part of the search for at least one resource, determine a time attribute… ; and use a resource having an attribute…”).
Claim 12:
Claim 12 includes the limitation “the different types of resources used by the same of different itinerary sub-events in the different pieces…” in which the word ‘of’ is likely a misspelling of the word ‘or’ (i.e. the different types of resources used by the same or different itinerary sub events…). The Office recommends amending to correct this cosmetic misspelling.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-8 recite a method; claims 9-10 recite a device; and claims 11-20 recite a computer readable media (noting the Applicant’s specification ¶[0271] stating “As defined herein, the computer readable media does not include transitory media, such as modulated data signals and carrier waves”, and is interpreted as non-transitory computer readable media).  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claim 1 recites wherein different itinerary sub-events use different resources; determining a correspondence relationship between the at least one first resource and the at least one itinerary sub-event that needs the at least one first resource; and publishing product information including the correspondence relationship. Independent claim 9 recites wherein different itinerary sub-events use different resources; searching for at least one resource satisfying a requirement of the itinerary event from a shared resource library, the shared resource library including a plurality of resources that are provided by different resource providers and demarcated according to usage attributes of the resources, and the usage attributes of the resources being determined based on itinerary sub-events included in different itinerary events.  Independent claim 11 recites wherein different itinerary sub-events use different resources; combining, for a same itinerary event, different types of resources used by same or different itinerary sub-events in different pieces of the product information including the itinerary event to obtain a resource set used by the itinerary event; and publishing the itinerary event and the resource set. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations of wherein different itinerary sub-events use different resources; determining a correspondence relationship between the at least one first resource and the at least one itinerary sub-event that needs the at least one first resource; and publishing product information including the correspondence relationship to the resource sharing server; searching for at least one resource satisfying a requirement of the itinerary event from a shared resource library, the shared resource library including a plurality of resources that are provided by different resource providers and demarcated according to usage attributes of the resources, and the usage attributes of the resources being determined based on itinerary sub-events included in different itinerary events; combining, for a same itinerary event, different types of resources used by same or different itinerary sub-events in different pieces of the product information including the itinerary event to obtain a resource set used by the itinerary event; and publishing the itinerary event and the resource set are methods of organizing human activities.  For instance, the claims are similar to a travel agent determining relationships between resources when building an itinerary and providing resources that can complete an itinerary and resource information. Other than reciting generic computer components, such as one or more computing devices, a resource sharing server, computer readable media, one or more processors nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining a correspondence relationship between the at least one first resource and the at least one itinerary sub-event that needs the at least one first resource; searching for at least one resource satisfying a requirement of the itinerary event from a shared resource library, and the usage attributes of the resources being determined based on itinerary sub-events included in different itinerary events; and combining, for a same itinerary event, different types of resources used by same and/or different itinerary sub-events in different pieces of the product information including the itinerary event to obtain a resource set used by the itinerary event as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more computing devices, computer readable media, one or more processors nothing in these claim limitations preclude the steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, determining in the context of this claim encompasses a user manually judging a relationship between resources and itinerary sub-events, and judging usage attributes based on itinerary sub-events; searching in the context of this claim encompasses a user evaluating and judging which resource satisfies a requirement; and combining in the context of this claim encompasses a user judging which resources belong together into a resource set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. one or more computing devices, resource sharing server, computer readable media, processor) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 9 / 11 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. one or more computing devices, resource sharing server, computer readable media, processor, memory) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Note that in independent claim 9 the processors and memory are not even required in the searching as claimed. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending / receiving and its steps of (claim 1) sending a resource search request to a resource sharing server, the resource search request including one or more itinerary sub-events in a first itinerary event; receiving response information sent by the resource sharing server, the response information including at least one first resource included in product information that is published by a second resource provider and needed by at least one itinerary sub-event; (claim 9) receiving a resource search request sent by a first resource provider, the resource search request including an itinerary event, the resource search request including one or more itinerary sub-events in the itinerary event; sending response information including the at least one resource that is found to the first resource provider; (claim 11) receiving product information sent by different resource providers, the product information includes itinerary events and at least one resource used by a respective itinerary sub-event in the itinerary events are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for subsequent determining / searching / publishing / combining), and amounts to mere data gathering and transmitting data, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more computing devices / resource sharing server, one or more processors, processors (generic computers) are only being used as a tool in the receiving and sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that in independent claim 9 the processors and memory are not even required in the receiving / sending as claimed. Note that there are no particular technical steps regarding sending or receiving more than using computers as a tool to perform an otherwise manual process (gathering and communicating data).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (one or more computing devices, resource sharing server, computer readable media, processors, memory); and adding high-level extra-solution and/or post-solution activities (e.g., data gathering, transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more computing devices, resource sharing server, computer readable media, processor(s), memory to perform determining, publishing, searching, and combining amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sending / receiving are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for subsequent determining / searching / publishing / combining), and amounts to mere data gathering and transmitting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. computing devices / resource sharing server, processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending / receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers, and using general computer components in extra-solution capacities such as data gathering / data transmission. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to identify resources for an itinerary), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology-based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 9, 11, and further considering the addition of dependent claims 2-8, 10, and 12-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitations determining a second resource used by the at least one itinerary sub-event in the first itinerary event before sending the resource search request to the resource sharing server; and determining an itinerary sub-event with a missing resource in the first itinerary event according to the second resource are further directed to methods of organizing human activities (commercial interactions, marketing or sales activities or behaviors, managing personal behavior) / mental processes (judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The limitation generating the resource search request according to the itinerary sub-event with the missing resource, the resource search request used for searching for resources needed by the itinerary sub-event with the missing resource is further directed to a method of organizing human activity (marketing activities, managing personal behavior, following rules or instructions) as described in the independent claim. The limitation of sending the resource search request to the resource sharing server represents an additional element that is not indicative of a practical application or significantly more as extra-solution activity (transmitting data), and sending represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 4: The limitation selecting a third resource satisfying a requirement of the at least one itinerary sub-event from the at least one first resource when the response information sent by the resource sharing server is received, the third resource being used in synchronization with a second itinerary event is further directed to a method of organizing human activities (commercial interactions, marketing or sales activities or behaviors, managing personal behavior) / mental processes (judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 5: The limitations determining a second resource that is used by the first itinerary event and owned by the first resource provider; and combining one or more of the at least one first resource and the third resource with the second resource to obtain a resource set corresponding to the first itinerary event are further directed to methods of organizing human activities (commercial interactions, marketing or sales activities or behaviors, managing personal behavior) / mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 6: The limitation establishing a respective correspondence relationship between the product information and each resource according to resources used in the product information is further directed to a method of organizing human activities (marketing or sales activities or behaviors) / mental processes (judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation receiving order information sent by the resource sharing server, the order information including a second resource used by the first itinerary event represents an additional element that is not indicative of a practical application or significantly more as extra-solution activity (data gathering, transmitting data), and receiving / sending represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Next, adjusting an inventory quantity of the second resource according to the order information is further directed to a method of organizing human activity (fundamental economic practice, commercial interaction, sales activity, managing personal behavior or interaction between people, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim.  Note that adjusting claimed at this high level of detail is not indicative of a practical application or significantly more since it is also extra-solution activity (record keeping), and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 8: The limitation detecting that the inventory quantity of the second resource is less than a defined threshold, and reminding a supplement of the second resource are further directed to methods of organizing human activities (managing personal behavior or interactions between people, following rules or instructions) / mental process (observation) as described in the independent claim. The limitation sending a prompt message in response to detecting… the prompt message being used for reminding a supplement of the second resource represents an additional element that is not indicative of a practical application or significantly more as extra-solution activity (transmitting data, outputting data), and receiving / sending represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 10: The limitations wherein searching for the at least one resource satisfying the requirement of the itinerary event from the shared resource library comprises determining a time attribute of an itinerary sub-event included in the resource search request based on the itinerary sub-event, the itinerary sub-event being an itinerary sub-event with a missing resource in the itinerary event; and using a resource having an attribute value corresponding to a usage attribute satisfying the time attribute as the resource satisfying the requirement of the itinerary event are further directed to methods of organizing human activities (marketing or sales activities, managing personal behavior, following rules or instructions) / mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 12: The limitations wherein combining, for the same itinerary event, the different types of resources used by the same ‘or’ different itinerary sub-events in the different pieces of the product information including the itinerary event to obtain the resource set used by the itinerary event comprises: determining, based on the same itinerary event, a plurality of pieces of the product information including the itinerary event; and for a piece of the product information, performing the following: determining a resource that is missing from an itinerary sub-event in the itinerary event in the piece of the product information; finding the missing resource from other determined pieces of the product information; combining the missing resource that is found with resources already included in the product information to obtain the resource set used by the itinerary event are further directed to methods of organizing human activities (marketing or sales activities, managing personal behavior, following rules or instructions) / mental processes (observation, evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 13: The limitations wherein determining the resource that is missing from an itinerary sub-event in the itinerary event in the piece of the product information comprises: determining itinerary sub-events included in the itinerary event based on the itinerary event; matching, for different itinerary sub-events, resources used for completing the itinerary sub-events according to the resources included in the piece of the product information; determining, for an itinerary sub-event that has no matched resource, at least one type of resource used for completing the itinerary sub-event; and taking the at least one determined type of resource as the resource missing from the itinerary event in the piece of the product information are further directed to methods of organizing human activities (marketing or sales activities, managing personal behavior, following rules or instructions) / mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 14: The limitations wherein matching, for the different itinerary sub-events, the resources used for completing the itinerary sub-events comprises: determining respective time attributes of the itinerary sub-events for the different itinerary sub-events; and using resources having respective attribute values corresponding to usage attributes satisfying the respective time attributes as the resources used for completing the itinerary sub-events are further directed to methods of organizing human activities (marketing or sales activities, managing personal behavior, following rules or instructions) / mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 15: The limitations wherein finding the missing resource from the other determined pieces of the product information comprises: determining a time attribute of the itinerary sub-event corresponding to the missing resource; and finding, from the other determined pieces of the product information, a resource having an attribute value corresponding to a usage attribute satisfying the time attribute as the missing resource are further directed to methods of organizing human activities (marketing or sales activities, managing personal behavior, following rules or instructions) / mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 16: The limitations wherein combining, for the same itinerary event, the different types of resources used by the different itinerary sub-events in the different pieces of the product information including the itinerary event to obtain the resource set used by the itinerary event comprises: determining a plurality of pieces of product information including the itinerary event according to the same itinerary event; determining a time attribute of each itinerary sub-event included in each of the plurality of pieces of the product information; and combining different types of resources used by different itinerary sub-events in different pieces of the product information based on the time attribute to obtain the resource set used by the itinerary event are further directed to methods of organizing human activities (marketing or sales activities, managing personal behavior, following rules or instructions) / mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 17: The limitations wherein: resources included in resource sets corresponding to a same itinerary event are identical; or resources of a same type included in resource sets corresponding to different itinerary events are identical merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 18: The limitations receiving a payment request, the payment request comprising a resource set corresponding to an itinerary event determined by the user; determining a resource provider of each resource included in the resource set are further directed to methods of organizing human activities (fundamental economic practices, marketing or sales activities, managing personal behavior) as described in the independent claim. The limitation determining a resource provider of each resource included in the resource set is further directed to a mental process (judgment) as described in the independent claim.  Next, the sending in a payment request sent by a user; and sending respective payment information to different resource providers according to payment information of each resource included in the resource set represent an additional element that is not indicative of a practical application or significantly more as extra-solution activity (transmitting data), and sending represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 19: The limitation separately adjusting respective inventory quantities of different resources included in the resource set according to the resource set corresponding to the itinerary event determined by the user included in the payment request in response to receiving the payment request sent by the user is further directed to a method of organizing human activity (fundamental economic practice, commercial interaction, sales activity, managing personal behavior or interaction between people, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Note that adjusting claimed at this high level of detail is not indicative of a practical application or significantly more since it is also extra-solution activity (record keeping), and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 20: The limitations wherein separately adjusting the respective inventory quantities of the different resources included in the resource set comprises: determining resource providers of different resources included in the resource set; and to adjust the respective inventory quantities of the resources included in the respective inventory adjustment information when receiving the respective inventory adjustment information are further directed to a method of organizing human activity (fundamental economic practice, commercial interaction, sales activity, managing personal behavior or interaction between people, following rules or instructions) as described in the independent claim. The determining limitation is also a mental process (evaluation, judgment) as described in the independent claim. Note that adjusting claimed at this high level of detail is not indicative of a practical application or significantly more since it is also extra-solution activity (record keeping), and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice).  Next, the limitation separately sending respective inventory adjustment information to the resource providers of different resources represents an additional element that is not indicative of a practical application or significantly more as extra-solution activity (transmitting data), and sending represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1, 9, and 11; dependent claims 2-8, 10, 12-20; and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication 2013/0304526 A1 to Boyd et al.
Claim 1:
	Boyd, as shown, details the following:
A method implemented by a first resource provider comprising one or more computing devices, the method comprising: 
sending a resource search request to a resource sharing server, the resource search request including one or more itinerary sub-events in a first itinerary event (Boyd ¶[0020], ¶[0036], ¶[0044-46], claim 4 details identifying based on the flight itinerary that the customer will be in a destination city for five nights and the customer may need a hotel room for those five nights (itinerary sub events), and querying a travel-related good inventory system to match the itinerary for related available goods / hotel rooms),
wherein different itinerary sub-events use different resources (Boyd Fig 1, Fig 8, ¶[0029], ¶[0044] details different days (sub-events) of the itineraries either including either a hotel resource (e.g. hotel stay used on each of the five nights of May 14th through 18th), rental car resource (e.g. rental car used on each of the six days May 14th through May 19th), and/or flight resource (e.g. departure flight used on May 14th, a different return flight used on May 19th). For example, in Boyd Fig 1 different days use different resources (e.g. May 14th uses flight ACME #1299 and Grant Hotel; May 15th / 16th / 17th / 18th uses Grand Hotel; May 19th uses flight ACME #5499));
receiving response information sent by the resource sharing server, the response information including at least one first resource included in product information that is published by a second resource provider and needed by at least one itinerary sub-event (Boyd ¶[0023], ¶[0034], ¶[0038], ¶[0044-46], claim 1 details querying the travel-related goods inventory system to match the itinerary dates and location, returning travel related goods and rates supplied by the vendors (second resource provider) in combination with the particular flight itinerary including a descriptor of the travel related good paired with the flight itinerary, and predicting the customer will need a hotel room for the nights that that they are in the departure and/or destination city, i.e. needed by at least one itinerary sub-event); 
determining a correspondence relationship between the at least one first resource and the at least one itinerary sub-event that needs the at least one first resource (Boyd Fig 1-2, ¶[0023], ¶[0038], ¶[0044] details for the predicted days that the customer will need a hotel room, generating one or more travel packages including a flight itinerary and paired / matched hotel reservations based on availability of discount rates for the airfare and for the hotel reservation, and the descriptor of the travel related good paired with the flight itinerary); and 
publishing product information including the correspondence relationship to the resource sharing server (Fig 1-2, Fig 8, ¶[0020], ¶[0050], ¶[0055-57] details presenting a package between the flight and hotel / travel related good with the corresponding dates and the package cost through the website / native application of the travel bundling service where it may be purchased).
Claim 2:
	Boyd, as shown above, discloses the limitations of claim 1.  Boyd also details the following:
determining a second resource used by the at least one itinerary sub-event in the first itinerary event before sending the resource search request to the resource sharing server (Boyd ¶[0044-45] details first determining the flight (second resource) and flight itinerary dates and destination location before then searching for travel related goods to be paired with the travel itinerary); and 
determining an itinerary sub-event with a missing resource in the first itinerary event according to the second resource (Boyd ¶[0044] details identifying based on the flight itinerary that the customer will be in a destination city for five nights and the customer will need a hotel room for those same five nights).
Claim 3:
	Boyd, as shown above, discloses the limitations of claim 2.  Boyd also details the following:
wherein sending the resource search request to the resource sharing server comprises: generating the resource search request according to the itinerary sub-event with the missing resource, the resource search request used for searching for resources needed by the itinerary sub-event with the missing resource (Boyd ¶[0044] details identifying based on the flight itinerary that the customer will be in a destination city for five nights and the customer may need a hotel room for those same five nights and searching for hotel resources); and 
sending the resource search request to the resource sharing server (Boyd ¶[0020], ¶[0044-46] details sending the resource search request to a travel-related good inventory system, which may also be maintained by the travel bundling service).
Claim 6:
	Boyd, as shown above, discloses the limitations of claim 1.  Boyd also details the following:
establishing a respective correspondence relationship between the product information and each resource according to resources used in the product information (Boyd ¶[0025], ¶[0044] details identifying dates and locations shared between hotel availability and the arrival date and destination location of the departing flight).
Claim 9:
	Boyd, as shown, discloses the following:
A device comprising: 
one or more processors (Boyd ¶[0061] details a processor); 
memory (Boyd ¶[0061] details memory); 
receiving a resource search request sent by a first resource provider, the resource search request including an itinerary event (Boyd Fig 1-2, ¶[0015], ¶[0017], claim 12 details receiving a flight reservation search request through an airline website or flight reservation interface),
the resource search request including one or more itinerary sub-events in the itinerary event (Boyd ¶[0020], ¶[0036], ¶[0044-46], claim 4 details identifying based on the flight itinerary request that the customer will be in a destination city for a range of dates (itinerary sub events) such as for five nights and the customer may need a hotel room for those five nights),
wherein different itinerary sub-events use different resources (Boyd Fig 1, Fig 8, ¶[0029], ¶[0044] details different days (sub-events) of the itineraries either including either a hotel resource (e.g. hotel stay used on each of the five nights of May 14th through 18th), rental car resource (e.g. rental car used on each of the six days May 14th through May 19th), and/or flight resource (e.g. departure flight used on May 14th, a different return flight used on May 19th). For example, in Boyd Fig 1 different days use different resources (e.g. May 14th uses flight ACME #1299 and Grant Hotel; May 15th / 16th / 17th / 18th uses Grand Hotel; May 19th uses flight ACME #5499)); 
searching for at least one resource satisfying a requirement of the itinerary event from a shared resource library (Boyd Fig 1-2, ¶[0017-20], ¶[0034], ¶[0044] details searching to return relevant flights to the customer based on received criteria including departure / arrival data, searching internal flight databases / airline conglomerate sources / GDS; and searching to return associated travel-related goods based on the received parameters), the shared resource library including a plurality of resources that are provided by different resource providers and demarcated according to usage attributes of the resources, and the usage attributes of the resources being determined based on itinerary sub-events included in different itinerary events (Boyd ¶[0022], ¶[0038], ¶[0044] details the travel bundling service maintaining a travel related goods inventory system and accessing information of various vendors and preexisting relationships, and availability of travel related goods (resources) are identified based on matching days of resources available against the flight itinerary days at the departure and/or arrival / destination location, i.e. resources demarcated according to the usage attributes of date / time and location); and 
sending response information including the at least one resource that is found to the first resource provider (Boyd Fig 1-2, Fig 8, ¶[0018-20], ¶[0050], ¶[0055-57] details sending flight information and package details regarding hotel / travel related goods associated with the flight).
Claim 10:
	Boyd, as shown above, discloses the limitations of claim 9.  Boyd also details the following:
wherein searching for the at least one resource satisfying the requirement of the itinerary event from the shared resource library comprises: 
determining a time attribute of an itinerary sub-event included in the resource search request based on the itinerary sub-event, the itinerary sub-event being an itinerary sub-event with a missing resource in the itinerary event (Boyd ¶[0038], ¶[0044] details determining the arrival date (time) attribute when querying the travel-related good inventory system to match the itinerary dates and location, returning travel related goods and rates supplied by the vendor in combination with the particular flight itinerary, and identifying the customer will need a hotel room (i.e. missing resource) for the nights that that they are in the departure and/or destination city); and 
using a resource having an attribute value corresponding to a usage attribute satisfying the time attribute as the resource satisfying the requirement of the itinerary event (Boyd Fig 1-2, ¶[0044] details identifying one or more travel packages with a hotel resource for the 5 nights that that the customer will be in the destination city of the flight itinerary).
Claim 11:
	Boyd, as shown, discloses the following:
One or more computer readable media storing executable instructions that, when executed by one or more processors (Boyd ¶[0061] details a computer readable medium that stores computer readable instructions that are executed by a processor), cause the one or more processors to perform acts comprising: 
receiving product information sent by different resource providers, the product information includes itinerary events and at least one resource used by a respective itinerary sub-event in the itinerary events (Boyd ¶[0020], ¶[0024-25], ¶[0034], ¶[0044], claim 12 details receiving package rates for flight itineraries and travel related goods such as available hotels served by external vendors from their databases or API through the travel bundling service, identifiable based on date, i.e. sub-event in the itinerary event),
wherein different itinerary sub-events use different resources (Boyd Fig 1, Fig 8, ¶[0029], ¶[0044] details different days (sub-events) of the itineraries either including either a hotel resource (e.g. hotel stay used on each of the five nights of May 14th through 18th), rental car resource (e.g. rental car used on each of the six days May 14th through May 19th), and/or flight resource (e.g. departure flight used on May 14th, a different return flight used on May 19th). For example, in Boyd Fig 1 different days use different resources (e.g. May 14th uses flight ACME #1299 and Grant Hotel; May 15th / 16th / 17th / 18th uses Grand Hotel; May 19th uses flight ACME #5499)); 
combining, for a same itinerary event, different types of resources used by same or different itinerary sub-events in different pieces of the product information including the itinerary event to obtain a resource set used by the itinerary event (Boyd Fig 1-2, ¶[0038], ¶[0044-47], ¶[0055] details combining hotel resources with the flight resource (different types of resources) for the itinerary both (a) determining that the customer will be in the same destination location for five nights (same itinerary sub-events) requiring lodging, or (b) pairing the flight itinerary with both the departure location and the arrival location for rented lodging at two or more vendors (i.e. different itinerary sub-events), selecting a subset of travel-related goods to pair with one or more flight itineraries); and 
publishing the itinerary event and the resource set (Boyd Fig 1, Fig 8, ¶[0047], ¶[0052] details displaying multiple package savings deals with the itinerary allowing the customer to compare different savings packages with the travel related goods).
Claim 12:
	Boyd, as shown above, discloses the limitations of claim 11. Boyd also details the following:
wherein combining, for the same itinerary event, the different types of resources used by the same ‘or’ different itinerary sub-events in the different pieces of the product information including the itinerary event to obtain the resource set used by the itinerary event comprises: 
determining, based on the same itinerary event, a plurality of pieces of the product information including the itinerary event (Boyd ¶[0038], ¶[0044] details determining the destination location and the nights at the destination city for the itinerary); and 
for a piece of the product information, performing the following: 
determining a resource that is missing from an itinerary sub-event in the itinerary event in the piece of the product information (Boyd ¶[0038], ¶[0044] details predicting the customer may need a hotel room to go with the flight (i.e. missing lodging resource) for the nights at the destination of the flight itinerary event); 
finding the missing resource from other determined pieces of the product information (Boyd ¶[0020], ¶[0023-24], ¶[0038], ¶[0044-46] details finding hotels and lodging opportunities from the determined destination / location, arrival date, stay duration, and discounted fares / rates); 
combining the missing resource that is found with resources already included in the product information to obtain the resource set used by the itinerary event (Boyd Fig 1, Fig 8, ¶[0015] details combining the flight itinerary already included departing and return flight resources with the predicted hotel / travel related goods to obtain the package savings with all the components).
Claim 13:
	Boyd, as shown, discloses the limitations of claim 12.  Boyd also details the following:
wherein determining the resource that is missing from an itinerary sub-event in the itinerary event in the piece of the product information comprises: 
determining itinerary sub-events included in the itinerary event based on the itinerary event (Boyd ¶[0038], ¶[0044-45] details determining the days in which the customer will be traveling based on the arrival date and stay duration); 
matching, for different itinerary sub-events, resources used for completing the itinerary sub-events according to the resources included in the piece of the product information (Boyd Fig 1, ¶[0038], ¶[0045] details matching both departure location and arrival location on their respective days (i.e. different itinerary sub-events) to identify rented lodgings, and matching dates and their locations with rental cars or tours); 
determining, for an itinerary sub-event that has no matched resource, at least one type of resource used for completing the itinerary sub-event (Boyd ¶[0044] determining that a customer will be at a destination for 5 nights and predict that they will need a hotel room (i.e. itinerary sub-events with no matched resource) for each of those nights); and 
taking the at least one determined type of resource as the resource missing from the itinerary event in the piece of the product information (Boyd ¶[0044-45] details identifying a hotel as the resource to cross-sell and generate one or more travel packages based on the hotel availability and available discount rates).
Claim 14:
	Boyd, as shown, discloses the limitations of claim 13.  Boyd also details the following:
wherein matching, for the different itinerary sub-events, the resources used for completing the itinerary sub-events comprises: 
determining respective time attributes of the itinerary sub-events for the different itinerary sub-events (Boyd ¶[0044-45] details searching and matching travel-related goods based on the dates of the travel itinerary); and 
using resources having respective attribute values corresponding to usage attributes satisfying the respective time attributes as the resources used for completing the itinerary sub-events (Boyd Fig 1, Fig 8, ¶[0038], ¶[0044-45] details searching and matching travel related goods based / hotels based on date and location attribute values to satisfy the predicted lodging needed for the dates over the duration of the itinerary, i.e. completing the itinerary sub-events).
Claim 15:
	Boyd, as shown, discloses the limitations of claim 12.  Boyd also details the following:
wherein finding the missing resource from the other determined pieces of the product information comprises: 
determining a time attribute of the itinerary sub-event corresponding to the missing resource (Boyd ¶[0044-45] details determining the nights that the customer will be in the destination city and predicting that they will need a hotel room for those five nights); and 
finding, from the other determined pieces of the product information, a resource having an attribute value corresponding to a usage attribute satisfying the time attribute as the missing resource (Boyd ¶[0044] details finding the paired / matched hotel room based on available lodging during this time period (time attribute), and also based on availability and magnitude of discount rates for the hotel reservation, i.e. other determined pieces of product information).
Claim 16:
	Boyd, as shown, discloses the limitations of claim 11.  Boyd also details the following:
wherein combining, for the same itinerary event, the different types of resources used by the different itinerary sub-events in the different pieces of the product information including the itinerary event to obtain the resource set used by the itinerary event comprises: 
determining a plurality of pieces of product information including the itinerary event according to the same itinerary event (Boyd ¶[0044-45] details determining the dates and locations for flights, hotels); 
determining a time attribute of each itinerary sub-event included in each of the plurality of pieces of the product information (Boyd ¶[0038], ¶[0044-45] details determining each night (i.e. time attribute of each sub-event) that the customer will be in the destination city, and identifying hotels / motels / rented lodging vendors within the destination city that have availability during this same period); and 
combining different types of resources used by different itinerary sub-events in different pieces of the product information based on the time attribute to obtain the resource set used by the itinerary event (Boyd Fig 1, ¶[0044], ¶[0055], details combining flight and hotel resources across different days / itinerary sub-events, and combining flight, hotel, rental car, and tour resources in a travel package.
Claim 17:
	Boyd, as shown, discloses the limitations of claim 11.  Boyd also details the following:
wherein: resources included in resource sets corresponding to a same itinerary event are identical; or 
resources of a same type included in resource sets corresponding to different itinerary events are identical (Boyd ¶[0047] details obtaining a set of travel related goods from one vendor (i.e. resources of same type), and then selecting a subset of the set of travel-related goods to pair with one or more flight itineraries (i.e. applying identical resources of a same type to different itinerary events). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0304526 A1 to Boyd et al., as applied to claim 1 above, and further in view of US patent application publication 2003/0036930 A1 to Matos et al.
Claim 4:
	Boyd, as shown above, teaches the limitations of claim 1.  Boyd also details the following:
selecting a third resource satisfying a requirement of the at least one itinerary sub-event from the at least one first resource when the response information sent by the resource sharing server is received (Boyd ¶[0015-16], ¶[0060] details selecting an in-flight amenity (third resource) which corresponds to either the departing flight / first day or return flight / last day sub itinerary sub-events, managed through the airline company for both the airfare and in-flight amenity (first resource)),
With respect to the following:
the third resource being used in synchronization with a second itinerary event.
Boyd, as shown in ¶[0015-16], ¶[0047], ¶[0060] details the third resource in-flight amenity being used with a first itinerary event, and the subset of travel related goods can be paired with one or more flight itineraries, suggesting but not explicitly stating the third resource being used in synchronization with a second itinerary event.  However, Matos teaches this limitation, first applying add-ons (third resource) with the original flight and package (first itinerary event), and then when the flight is changed the lodging, cars, and tied add-ons of the original package are moved over (synchronized) to new packages associated with the changed flight (second itinerary event) (Matos ¶[0049-50]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the third resource being used in synchronization with a second itinerary event as taught by Matos with the teachings of Boyd, with the motivation of “identifying and purchasing travel packages on-line” (Matos ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the third resource being used in synchronization with a second itinerary event as taught by Matos in the system of Boyd, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
EXAMINER’S NOTE: The limitation “the third resource being used in synchronization with a second itinerary event” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps on the invention, which are met by the teachings of Boyd. Should Applicant wish the limitation to receive patentable weight, Examiner suggests amending this limitation so that it is phrased as an active method step.
Claim 5:
	Boyd in view of Matos, as shown above, teach the limitations of claim 4. Boyd also teaches the following:
determining a second resource that is used by the first itinerary event and owned by the first resource provider (Boyd Fig 1-2, ¶[0017-18] details selecting the flights serviced by the airline for the itinerary package); and 
combining one or more of the at least one first resource and the third resource with the second resource to obtain a resource set corresponding to the first itinerary event (Boyd ¶[0015-16], ¶[0055], ¶[0060] details combining an in-flight amenity (third resource) which corresponds to either the departing flight or return flight (second resource) as part of the itinerary package).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0304526 A1 to Boyd et al., as applied to claim 1 above, and further in view of US patent publication 6,477,503 B1 to Mankes.
Claim 7:
	Boyd, as shown above, teaches the limitations of claim 1.  Boyd also teaches the following:
receiving order information sent by the resource sharing server, the order information including a second resource used by the first itinerary event (Boyd Fig 1, ¶[0057-58] details receiving the customer’s order and purchase of the selected package and sending reservation confirmation to the airline (i.e. including a flight resource) and to the travel-related good vendor);
With respect to the following:
adjusting an inventory quantity of the second resource according to the order information.
Boyd, as shown in ¶[0021], ¶[0058] details sending reservation confirmation to the airline in response to the received payment information from the customer, and also maintaining reservation availability information regarding flights in the flight itineraries, highly suggesting but not explicitly stating adjusting an inventory quantity of the second resource according to the order information.  To the extent that Boyd may not state this, Mankes teaches this limitation adjusting the inventory quantity of a good / service such as an accommodation (second resource) locally and in replicated locations after the reservation or acceptance of a purchase request (Mankes col 2 ln 65 through col 3 ln 1, col 3 ln 6-19, col 6 ln 33-44, claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to adjust an inventory quantity of the second resource according to the order information as taught by Mankes with the teachings of Boyd, with the motivation “to allow event vendors to maintain their current reservation practices and control their inventory while providing access to their inventory by anyone with Internet access” (Mankes col 3 ln 2-4).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting an inventory quantity of the second resource according to the order information as taught by Mankes in the system of Boyd, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0304526 A1 to Boyd et al. in view of US patent publication 6,477,503 B1 to Mankes, as applied to claim 7 above, and further in view of US patent application publication 2016/0180284 A1 to Waldman.
Claim 8:
	Boyd in view of Mankes, as shown above, teach the limitations of claim 7. With respect to the following:
sending a prompt message in response to detecting that the inventory quantity of the second resource is less than a defined threshold, the prompt message being used for reminding a supplement of the second resource.
Boyd (in view of Mankes), as shown in ¶[0021], ¶[0023] details identifying flight itineraries based on greater-than average seat availability, and identifying the seat availability on a particular flight (second resource), but does not explicitly state sending a prompt message in response to detecting that the inventory quantity of the second resource is less than a defined threshold, the prompt message being used for reminding a supplement of the second resource.  However, Waldman teaches this limitation determining when the inventory value is below a corresponding threshold inventory value indicating that it is likely to deplete complete, and transmitting a notification corresponding to the likelihood of depleted inventory to the respective retailer to encourage an adjustment in inventory or supplemental restocking (Waldman Fig 2A, ¶[0008], ¶[0024-25]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to send a prompt message in response to detecting that the inventory quantity of the second resource is less than a defined threshold, the prompt message being used for reminding a supplement of the second resource as taught by Waldman with the teachings of Boyd in view of Mankes, with the motivation “to assist the third party retailers in inventory management” and to “avoid inventory depletion” (Waldman ¶[0008], ¶[0025]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending a prompt message in response to detecting that the inventory quantity of the second resource is less than a defined threshold, the prompt message being used for reminding a supplement of the second resource as taught by Waldman in the system of Boyd in view of Mankes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
EXAMINER’S NOTE: The limitation “the prompt message being used for reminding a supplement of the second resource” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps on the invention, which are met by the teachings of Boyd in view of Mankes in view of Waldman. Should Applicant wish the limitation to receive patentable weight, Examiner suggests rewording this limitation as an active method step (e.g. supplementing the second resource based on the prompt message).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0304526 A1 to Boyd et al., as applied to claim 17 above, and further in view of US patent application publication 2013/0311375 A1 to Priebatsch.
Claim 18:
	Boyd, as shown above, teaches the limitations of claim 17.  Boyd also teaches the following:
receiving a payment request sent by a user, the payment request comprising a resource set corresponding to an itinerary event determined by the user (Boyd Fig 1-2, Fig 6 ¶[0031] details the customer purchasing a travel package including the flight reservation by the airline and a travel-related good served by an external vendor); 
determining a resource provider of each resource included in the resource set (Boyd ¶[0032], ¶[0058-59] details when ‘complete transaction’ is selected by the customer, the system initiates a monetary transaction and transmits booking confirmation to the booking server hosted by the airline and a booking confirmation to the booking server hosted by the eternal vendor of the travel related good); and 
With respect to the following:
sending respective payment information to different resource providers according to payment information of each resource included in the resource set.
Boyd, as shown in ¶[0044], ¶[0046-47], ¶[0057-59] details determining the total package rate and payment amount of the itinerary package based on the standalone and discounted rates associated with the airfare and the travel related goods (i.e. the payment information of each resource in the resource set), receiving payment information from the customer, and communicating corresponding reservation confirmations to the airline and to the travel-related vendor on behalf of the customer, but does not explicitly state sending respective payment information to different resource providers.  However, Priebatsch teaches this remaining limitation, with the aggregator receiving a single payment from a set of bundled transactions and distributing the money to the different merchants (Priebatsch ¶[0031]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending respective payment information to different resource providers according to payment information as taught by Priebatsch with the teachings of Boyd, with the motivation to “pay a merchant electronically for goods or services received” (Priebatsch ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending respective payment information to different resource providers according to payment information as taught by Priebatsch in the system of Boyd, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0304526 A1 to Boyd et al. in view of US patent application publication 2013/0311375 A1 to Priebatsch, as applied to claim 18 above, and further in view of US patent publication 6,477,503 B1 to Mankes.
Claim 19:
	Boyd in view of Priebatsch, as shown above, teach the limitations of claim 18.  With respect to the following:
separately adjusting respective inventory quantities of different resources included in the resource set according to the resource set corresponding to the itinerary event determined by the user included in the payment request in response to receiving the payment request sent by the user.
Boyd (in view of Priebatsch), as shown in ¶[0020], ¶[0057-58] details maintaining reservation availability information (respective inventory quantities) regarding flights in the itineraries, receiving payment from the customer regarding the bundled package reservation purchase (itinerary event) which includes the flight and travel related goods (different resources included in the resource set) from different vendors, and communicating reservation confirmations to the separate airline / travel related good vendors, but does not explicitly state adjusting the respective inventory quantities of the different resources corresponding to the itinerary event / reservation purchase.  However, Mankes teaches this remaining limitation, with vendors adjusting their respective inventory of goods and services locally and then remotely, based on the vendor receiving communicated notice of a user’s purchase request of their inventory from a remote transaction involving their goods and services (i.e. resource set and itinerary event, per Boyd), supporting any number of vendors tied into the system (Mankes col 2 ln 65 through col 3 ln 1, col 3 ln 6-19, col 6 ln 33-44, col 7 ln 47-60, col 8 ln 16-20, claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include separately adjusting respective inventory quantities of different resources included in the resource set according to the purchase (the resource set corresponding to the itinerary event, per Boyd) determined by the user included in the payment request in response to receiving the payment request sent by the user as taught by Mankes with the teachings of Boyd in view of Priebatsch, with the motivation “to allow event vendors to maintain their current reservation practices and control their inventory while providing access to their inventory by anyone with Internet access” (Mankes col 3 ln 2-4).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include separately adjusting respective inventory quantities of different resources included in the resource set according to the purchase (the resource set corresponding to the itinerary event, per Boyd) determined by the user included in the payment request in response to receiving the payment request sent by the user as taught by Mankes in the system of Boyd in view of Priebatsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 20:
	Boyd in view of Priebatsch in view of Mankes, as shown above, teach the limitations of claim 19.  Boyd also teaches the following:
wherein separately adjusting the respective inventory quantities of the different resources included in the resource set comprises: 
determining resource providers of different resources included in the resource set (Boyd ¶[0032], ¶[0058-59] details when ‘complete transaction’ is selected by the customer, the system initiates a monetary transaction and transmits booking confirmation to the booking server hosted by the airline and a booking confirmation to the booking server hosted by the eternal vendor of the travel related good); 
Mankes (of Boyd in view of Priebatsch in view of Mankes) also teaches the following:
separately sending respective inventory adjustment information to the resource providers of different resources, to cause the resource providers to adjust the respective inventory quantities of the resources included in the respective inventory adjustment information when receiving the respective inventory adjustment information (Mankes col 2 ln 65 through col 3 ln 1, col 3 ln 6-19, col 6 ln 33-44, col 7 ln 47-67, col 8 ln 16-20, claim 1 details individual vendors receiving communicated notice of user purchase requests of element(s) associated with that vendor when individually polling the Internet reservation system, and the vendors adjusting their respective inventory of goods and services locally based on the received communication).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include separately sending respective inventory adjustment information to the resource providers of different resources, to cause the resource providers to adjust the respective inventory quantities of the resources included in the respective inventory adjustment information when receiving the respective inventory adjustment information as taught by Mankes with the teachings of Boyd in view of Priebatsch (in view of Mankes), with the motivation “to allow event vendors to maintain their current reservation practices and control their inventory while providing access to their inventory by anyone with Internet access” (Mankes col 3 ln 2-4).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include separately sending respective inventory adjustment information to the resource providers of different resources, to cause the resource providers to adjust the respective inventory quantities of the resources included in the respective inventory adjustment information when receiving the respective inventory adjustment information as taught by Mankes in the system of Boyd in view of Priebatsch (in view of Mankes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2009/0287596 A1 to Torrenegra details facilitating transactions between sellers and buyers for travel related services.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628